Title: To George Washington from Colonel Israel Shreve, 26 May 1779
From: Shreve, Israel
To: Washington, George



        Dr Gen:
Elizabethtown [N.J.] May 26th 1779

Captain Castles Come out of Ney York Yesterday in Exchange, he is a very Intillegent person. Says for three or four Days past the Enemy have Been puting on board transports A Great No. of Shells and Other Military Stores.
that all the Shiping in the Harbour Are Ordered to be in Readiness to Sail upon the Shortest Notice, by Several Accounts Since My Last, part of the Enemy with three Ships And a Number of flat boats has Returned from a Manuver up North River, they are Now Encamped at Spiken Devil.
by the Return of the flagg Sloop plenty Last Evening and one from the other side this morning, Came an uncommon Number of Letters and News papers Directed to Tories in philadelphia, two of which Letters after Roasting I here Inclose, Many of them Breathes peace Immediately Others Asures their friends the Enemy are Comeing to Philada Again &c. Many of them I have Condemned and burnt, the News of Pandeckery and Rivingtons Account of Gen. Matthews in Virginia, fill many of the Letters.
there are about twenty persons men Women and Children, Now Waiting at this post to go in the Enemys Lines, with passes from the Different States, this business with the Situation of the post, I find Calls for the Greatest Attention, As Our Enemys Wish to take Every Little Advantage they possably Can.
While I have the Honour to Comand here Shall pay the Greatest Attention as to the Safety of the place, and Do all in my power to prevent Abuses. I am with the Greatest Respect your Excys Most Obedt Hume Servt
I. Shreve Colo.
